Title: Thomas Jefferson to Samuel J. Harrison, 7 March 1813
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          Dear Sir Monticello Mar. 7. 13.
          The interests of the squadron now at station in our bay, and that of their government, are so directly opposed to their shutting up our produce in our harbors, that I have no doubt of their withdrawing as soon as the danger from the equinoctial gales shall be over. letting our vessels out & cruising for them on the coast, the cruisers may perhaps catch a third, and the residue will carry supplies to their friends at Lisbon & Cadiz, the country within their reach and the armies accumulated there, the demand for all of which must become enormous. some too will be driven to the W. Indies by adverse winds as usual. their withdrawal from the bay will of course restore produce to the price from which this temporary blockade has depressed it. my whole crop of flour being unsold I must now hold it up for the change which I think certain. in the meantime some pointed engagements will render it an accomodation that the amount of my tobacco should be paid at the counting house of Gibson & Jefferson in Richmond as nearly to the day agreed (90. days after the 7th of January) as shall be convenient. I hope you will have recieved the whole by that time; if not, I can expect the amount only of what you shall have recieved. I trouble you with this letter because I do not expect to be in Bedford till late in April. I have informed mr Gibson that I should make this request of you. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        